DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Claims 1-20 are pending in the application.

Response to Arguments
3. Applicant's arguments filed on Nov. 15, 2021 have been fully considered but they are not persuasive. The applicants have filed a declaration to support written description rejection by preparing compounds 71 and 92. This is not convincing. The examiner does not agree with the applicant’s arguments on pages 37-38 that based on the declaration, the instant specification has written description for preparing metal complexes of every known metal in the art having every known Cy1 and Cy21 rings as C2-C30 heterocyclic rings in the art. The term C2-C30 heterocyclic ring encompasses hundreds of thousands of compounds based on the size of the ring and number and types of heteroatoms present in these rings. The instant specification does not have support for preparing and using instant metal complexes where variable Cy1 and Cy21 represent every known C2-C30 heterocyclic ring in the art and metal represents every known metal in the art.
In regard to Improper Markush Group rejection, the examiner does not agree with the applicant’s arguments on page 39 that the instant metal complexes share a single structural similarity. The common structural cores will be different based on the size of the rings, number and types of the heteroatoms present in these rings for variables Cy1 .

Conclusion
4. Rejection of claims 1-14 and 16-20 under 35 U.S.C. 112, first paragraph is maintained for the reasons of record.
5. The Improper Markush Group rejection of claims 1-14 and 16-20 is maintained for the reasons of record.
6. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                     /CHARANJIT AULAKH/                                     Primary Examiner, Art Unit 1625